      Case 4:20-cv-00287-BRW Document 2 Filed 03/18/20 Page 1 of 5




                   IN THE CIRCUITrT OF POPE COUNTY, ARKANSAS"'O
                                  DMSION                 ~    c.,
                                                                                    ~~-
                                                                                    r -     r·
                                                                                                      .-..a
                                                                                                      :el

                                                                                                              -
                                                                                                      CD
DANA NOTEBOOM                                                                           P~-:,
                                                                                            ~~,,-
v.                                                                                          ,:-;.-    ca      '

DOLGENCORP, LLC
                                                                                    ;      L;       ,,
                                                                                           c-: •. , :x
                                                                                                              m
                                                                                                              0
d/b/a DOLLAR GENERAL
                                                                                   I DE•
                                                                                           ,..,
                                                                                           ~
                                                                                           :a;
                                                                                                     .AltrS
                                                                                                     N
                                                                                                      .r

                                           COMPLAINT

          Dana Noteboom, through her undersigned counsel, McMath Woods P.A. and Hodge

Calhoun Giattina, PLLC, for her Complaint, states:

                              I.      NATURE OF THE ACTION

          1.    This is a negligence action for damages stemming from a slip and fall incident,

which occurred May 1, 2019, in Russellville, Pope County, Arkansas. Dana Noteboom slipped

and fell in toilet water at the Dollar General located at 2410 East Main Street, Suite A, Russellville,

Arkansas 72082.

                                         Il.     PARTIES

          2.    Dana Noteboom resided in Bryant, Saline County, Arkansas, at the time of her

injury.

          3.    Dolgencorp, LLC, doing business as Dollar General ("Dollar General") is, and

was at all relevant times, a foreign for-profit corporation registered to do business and

conducting business in Arkansas. According to the Arkansas Secretary of State, Dollar General

is in good standing, and its registered agent for service of process is Corporation Service

Company, located at 300 Spring Building, 300 S. Spring Street, Suite 900, Little Rock, Arkansas

72201.




                                           EXHIBIT 1 TO NOTICE OF REMOVAL 001
      Case 4:20-cv-00287-BRW Document 2 Filed 03/18/20 Page 2 of 5




                              III.    JURISDICTION AND VENUE

        4.     This Court has personal jwisdiction over the parties pursuant to Ark. Code Ann.

§ 16-4-101 and subject matter jurisdiction pursuant to Amendment 80 of the Arkansas

Constitution. Circuit court jurisdiction is proper under Ark. Code Ann.§ 16-13-201, which states

circuit courts have original jwisdiction of all actions and proceedings to enforce civil rights or the

redress of civil wrongs, unless exclusive jurisdiction is given to other courts. Jurisdiction is also

proper under Ark. Const., Art. 7, § 11, which states circuit courts have jwisdiction in all civil cases.

        5.     Venue is proper pursuant to Ark. Code Ann. § 16-60-l0l(a)(l) because Pope

County is where the injury giving rise to the cause of action in this Complaint occurred.

                                           IV.     FACTS

        6.      On May 1, 2019, Dana was a customer on the premises of Dollar General in

Russellville, Arkansas. Upon Dana entering the Dollar General restroom and closing the restroom

door, the lights went out In a dark and unfamiliar location, she reached back for the door handle.

ru. she reached for the door handle, Dana slipped on water apparently leaking from the toilet
When Dana slipped, she fell on her right arm, and she immediately suffered excruciating pain in

her right arm and shoulder.

        7.      A Dollar General employee told Dana that the store had been having issues for a

while with that toilet leaking.

              V.      COUNT ONE: NEGLIGENCE OF DOLLAR GENERAL

        8.      All previous allegations are incorporated as if set forth fully herein.

        9.      Dollar General owed a duty to Dana to use ordinary care to maintain its premises

in a reasonably safe condition.

        10.     Dollar General breached this duty and was negligent in failing to fix the leaking




                                            EXHIBIT 1 TO NOTICE OF REMOVAL 002
      Case 4:20-cv-00287-BRW Document 2 Filed 03/18/20 Page 3 of 5




toilet, failing to timely remove water from the floor, failing to adequately warn customers of the

water on the floor, and failing to maintain its premises in a reasonably safe condition.

        11.     As a proximate result of the negligence and carelessness of Dollar General, Dana

sustained a tom right rotator cuff injury which required surgery.

                                         VI.        DAMAGES

        12.     All previous allegations are incorporated in this count as if set forth fully herein.

        13.     Dana claims she is entitled to recover for the following damages, all of which

were proximately caused by the negligence of Dollar General:

                (a)     Damages for the nature, extent, duration and permanency of her right
                        shoulder injury;

                (b)     Damages for her medical expenses incurred to date and reasonably certain
                        to be incurred in the future;

                (c)     Damages for her pain, suffering and mental anguish to date and reasonably
                        certain to be experienced in the future;

                (d)     Damages for her lost earnings; and

                (e)     Damages for her loss of earning capacity.

        14.     Dana's total damages as shall be proved by the evidence are in excess of the

federal jurisdictional limits in diversity cases.

                                 VII.    JURY TRIAL REQUEST

        15.     Dana respectfully requests a trial by jury.




                                                     3




                                               EXHIBIT 1 TO NOTICE OF REMOVAL 003
      Case 4:20-cv-00287-BRW Document 2 Filed 03/18/20 Page 4 of 5




        WHEREFORE, Dana Noteboom prays for judgment and recovery against Dolgencorp,

LLC, doing business as Dollar General, in a sum in excess of the federal jurisdictional limits in

diversity cases; costs; post-judgment interest; and all other just relief to which she may be entitled.



                                               Respectfully submitted,



                                       By:
                                          A}2  Carter C. Stein, AR BarNo. 2004049
                                               Sarah C. Jewell, AR Bar No. 201 S169
                                               MCMATH WOODS P.A.
                                               711 West Third Street
                                               Little Rock, AR 72201
                                               Telephone: (SOI) 396-5400
                                               Facsimile: (SOI) 374-5118
                                               carter@mcmathlaw.com
                                               sarah@mcmathlaw.com

                                               and

                                               Robert E. Hodge Ill, AR Bar No. 2011097
                                               HODGE CALHOUN GIATTINA, PLLC
                                               711 West Third Street
                                               Little Rock, AR 72201
                                               Telephone: (501) 404-4874
                                               Facsimile: (501) 404-4865
                                               rob@hcglawoffice.com

                                               Attorneys for Dana Noteboom




                                                  4




                                             EXHIBIT 1 TO NOTICE OF REMOVAL 004
                          Case 4:20-cv-00287-BRW Document 2 Filed 03/18/20 Page 5 of 5
SAMUEL E LEDBETTER                                                                                                         711 WESTTHIRD STREET
Will BOND                                                                                                                   LITLE ROCK, AR 72201
NEIL CHAMBERLIN                                                                                                                     so 1-396-5400
CHARLES D HARISON                                                                                                               FAX 501-374-5118
JOHN D COULTER                                                                                                                www mcmolhlaw com
CARTER C STEIN
SARAH C JEWELL                                                                                                                     CARTER C STEIN
                                                                                                                          Direct No 501-396-5409
JAMES BRUCE McMATH. OF COUNSEL                                                                                              carter@mcmathlaw com
PHILLIP H McMATH, OF COUNSH

SIDNEY S McMATH (1912-2003)
                                              MCMATH WOODSYA                                                                      WHITNEY ALLEN
                                                                                                                                        Paralegal
HENRY WOODS ( 1928-2002)                                                                                                  Dorecl No 501 -396-5444
WINSLOW DRUMMOND f 1933-2005)
                                                  INJURY, ENVIRONMENTAL
                                                                                                                           wh11ney@mcmathlow com
LELAND F LEATHERMAN (1915-20061                      & EMPLOYMENT LAW

                                                        February 12, 2020

               Rachel Oertling
                                                                                             r.D   .,
                                                                                                   C"J
                                                                                                                 --..,,
                                                                                                                 c::.



                                                                                             f
                                                                                                   r,:-          CD
                                                                                                   ,-·· ,
               Pope County Circuit Court
               100 W. Main Street                                                                   .. . .
                                                                                                    - ...        ~
                                                                                                                 -.,,         -r
                                                                                                                              al

                                                                                             cl
               Russellville, AR 72801-3723                                                         --· ... :-.   CID
                                                                                                   ~::·...
                        RE:       Dana Noteboom v. Do/gen, LLC dlbla Dollar General
                                                                                                   ;..
                                                                                                   ,::: :- .
                                                                                                                 :x           m
                                                                                                   "=-'
                                                                                                                  ..           0
                                                                                             I

                                                                                                   :::;: :       c..,
                                  Pope County Circuit Court                                        r,7
                                                                                                    r-,.::,
                                                                                                    ~
                                                                                                                  r
                                                                                                    ;r,           N
                                                                                                    ::,;
               Dear Clerk:

                       Please find enclosed the original and one copy of the Complaint and a civil cover sheet to
               be filed in the above-referenced matter. Please file this pleading and return the additional file-
               marked copy in the enclosed self-addressed, stamped envelope.

                     Also enclosed is a summons to be issued for the Defendant in the case and a filing fee
              check in the amount of $167.50 ($165.00 filing fee and $2.50 summons charge). Please execute
              the summons and return it to us as well. Please do not hesitate to contact us with any questions or
              concerns.

                                                              Sincerely,

                                                              ~~~
                                                              Whitney Allen
                                                              Paralegal to Carter C. Stein

               Enclosures
